DETAILED ACTION
This office action is in response to applicant’s amendments filed on 04/21/2022.
Currently claims 1, 3-4, 8-13, 15 and 18-19 are pending in the application.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Raymond Chew on 07/26/2022. The attorney authorized to cancel withdrawn claims 3-4, 8, 11-12, 15 and 18. Thus, the withdrawn claims 3-4, 8, 11-12, 15 and 18 are hereby cancelled by the examiner.

Double Patenting Rejection Withdrawn
	In view of applicant’s significant amendments in the instant application and related concurrent applications #16/349,972 and #16/349,983, the examiner does hereby withdraw the double patenting rejection. With the amendments, the scope of all three concurrent applications are different which was also argued on record by the applicant in the ‘Remarks’ of 04/21/2022. 

Allowable Subject Matter
In light of applicant’s amendments filed on 04/21/2022 and associated persuasive arguments,
Claims 1, 9-10, 13 and 19 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2012/0268357 A1 to Shih teaches, a display panel (100; Fig. 2; [0028]), comprising: a plurality of first pixels (W; white sub-pixel) and a plurality of second pixels (R; red sub-pixel) (Fig. 2; [0035]), 

    PNG
    media_image1.png
    665
    578
    media_image1.png
    Greyscale

wherein a color of each first pixel (white) is different from that of each second pixel (red) (Fig. 2; [0035]); 
the first pixels (W) are configured as a high domain region (the white sub-pixel W is divided into a bright region W1 and a dark region W2, hence is considered to have high domain region; Fig. 2; [0028]), and the second pixels (R) are configured as a low domain region (R has only one region) (Fig. 2; [0035] – [0040]); 
wherein the display panel (100) comprises white pixels (W; white sub-pixel) (Fig. 2; [0035] – [0040]); 
the white pixels (W) are the first pixels, and 
the white pixels (W) are correspondingly configured as a high domain region (Fig. 2; [0035] – [0040]);
the brightness of the white sub-pixel W1 (bright region) is higher than the white sub-pixel W2 (dark region) (in order to accomplish a low color shift structure; Fig. 2; [0028]).  
wherein the display panel (100) comprises third pixels (G; green sub-pixel) and fourth pixels (B; blue sub-pixel) (Fig. 2; [0035] – [0040]);
the second pixels (R) and the third pixels (G) correspond to low domain regions (R and G have only one region) (Fig. 2; [0035] – [0040]);
Furthermore, US Patent Pub # US 2017/0059944 A1 to Xu teaches, the number of alignment regions of the high domain region (100G has 8 alignment regions) is greater than that of alignment regions of the low domain region (100B has 4 alignment regions) (Fig. 6; [0033] – [0034]);

    PNG
    media_image2.png
    541
    499
    media_image2.png
    Greyscale

However, neither Shih nor any cited prior art, appear to explicitly disclose, in context, the brightness of the first pixels is higher than that of the second pixels; the brightness of the first pixels is highest; the brightness of the fourth pixels is lowest, and the fourth pixels are correspondingly configured as a high domain region.
Examiner’s note: The applicant argued in the same line on pages 8-9 of “Remarks. 
Specifically, the aforementioned ‘the brightness of the first pixels is higher than that of the second pixels; the brightness of the first pixels is highest; the brightness of the fourth pixels is lowest, and the fourth pixels are correspondingly configured as a high domain region,’ is material to the inventive concept of the application at hand to achieve a hybrid configuration of the high domain region and the low domain region which improves color shift and the quality of the display panel at a large viewing angle of the product while ensuring a certain transmittance, thus improving device performance.

Amended independent claim 13 is allowable because the closest prior art US Patent Pub # US 2012/0268357 A1 to Shih teaches, a display device, comprising a display panel (100; Fig. 2; [0028]), wherein the display panel (100), comprising: a plurality of first pixels (W; white sub-pixel) and a plurality of second pixels (R; red sub-pixel) (Fig. 2; [0035]), 

    PNG
    media_image1.png
    665
    578
    media_image1.png
    Greyscale

wherein a color of each first pixel (white) is different from that of each second pixel (red) (Fig. 2; [0035]); 
the first pixels (W) are configured as a high domain region (the white sub-pixel W is divided into a bright region W1 and a dark region W2, hence is considered to have high domain region; Fig. 2; [0028]), and the second pixels (R) are configured as a low domain region (R has only one region) (Fig. 2; [0035] – [0040]); 
wherein the display panel (100) comprises white pixels (W; white sub-pixel) (Fig. 2; [0035] – [0040]); 
the white pixels (W) are the first pixels, and 
the white pixels (W) are correspondingly configured as a high domain region (Fig. 2; [0035] – [0040]);
the brightness of the white sub-pixel W1 (bright region) is higher than the white sub-pixel W2 (dark region) (in order to accomplish a low color shift structure; Fig. 2; [0028]).  
wherein the display panel (100) comprises third pixels (G; green sub-pixel) and fourth pixels (B; blue sub-pixel) (Fig. 2; [0035] – [0040]);
the second pixels (R) and the third pixels (G) correspond to low domain regions (R and G have only one region) (Fig. 2; [0035] – [0040]);
Furthermore, US Patent Pub # US 2017/0059944 A1 to Xu teaches, the number of alignment regions of the high domain region (100G has 8 alignment regions) is greater than that of alignment regions of the low domain region (100B has 4 alignment regions) (Fig. 6; [0033] – [0034]);

    PNG
    media_image2.png
    541
    499
    media_image2.png
    Greyscale

However, neither Shih nor any cited prior art, appear to explicitly disclose, in context, the brightness of the first pixels is higher than that of the second pixels; the brightness of the first pixels is highest; the brightness of the fourth pixels is lower, and the fourth pixels are correspondingly configured as a high domain region.
Examiner’s note: The applicant argued in the same line on pages 8-9 of “Remarks. 
Specifically, the aforementioned ‘the brightness of the first pixels is higher than that of the second pixels; the brightness of the first pixels is highest; the brightness of the fourth pixels is lower, and the fourth pixels are correspondingly configured as a high domain region,’ is material to the inventive concept of the application at hand to achieve a hybrid configuration of the high domain region and the low domain region which improves color shift and the quality of the display panel at a large viewing angle of the product while ensuring a certain transmittance, thus improving device performance.

Dependent claims 9-10 and 19 depend, directly or indirectly, on allowable independent claims 1 and 13, respectively. Therefore, claims 9-10 and 19 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


07/25/2022